Exhibit 10(rr)

FIRST AMENDMENT

TO

AMENDED AND RESTATED CLIFFS 2007 INCENTIVE EQUITY PLAN

THIS AMENDMENT is made this 11th day of January, 2011, by Cliffs Natural
Resources Inc. (the “Company”).

WITNESSETH:

WHEREAS, the Company, with the approval of the Company’s Board of Directors
(“Board”) on March 9, 2010 contingent upon receiving approval of the Company’s
shareholders at the Annual Meeting of Shareholders held in 2010, and the
approval of the Company’s shareholders on May 11, 2010, adopted the Amended and
Restated Cliffs 2007 Incentive Equity Plan (the “Plan”) effective as of
March 13, 2007; and

WHEREAS, it is the desire of the Company to amend such Plan to modify the
definition of “Early Retirement”, effective as of January 1, 2011 as to all
grants after such date; and

WHEREAS, the Company also recognizes that certain previously adopted changes in
the Plan were not captured when the Plan was amended and restated in 2010 (the
“Conforming Update”);

WHEREAS, the Board believes it to be necessary, appropriate and in the best
interests of the Company and its shareholders to make the Conforming Update at
this time through an amendment to the Plan to incorporate these previous changes
as originally made effective;

WHEREAS, the Board has the power to amend the Plan pursuant to Plan
Section 14.1;

NOW, THEREFORE, effective as of the dates specified below, the Board hereby
amends the Plan as follows:

(1) Effective as of August 11, 2008, the following Section 1.2(ca) is hereby
added to the Plan between Sections 1.2(c) and 1.2(d) of the Plan as follows:

“(ca) The words “Business Combination” have the meaning set forth herein in
Section 12.1.”

(2) Effective as of August 11, 2008, the following Section 1.2(qa) is hereby
added to the Plan between Sections 1.2(q) and 1.2(r) of the Plan as follows:

“(qa) The words “Incumbent Board” have the meaning set forth herein in
Section 12.1.”

(3) Effective as of January 1, 2011 as to all grants after such date,
Section 1.2(l) is hereby amended, by the deletion of such Section and the
substitution in lieu thereof of a new Section 1.2(l) to read as follows:

“(l) The words “Early Retirement” mean a Participant’s retirement from active
employment with the Company or an Affiliate on and after the attainment of
either: (a) at least age 55 and at least 5 years of vesting service under the
terms of the Company-sponsored pension plan then applicable to the Participant
with additional service, if any, as may be recognized by the Committee in its
sole discretion; or (b) age 55 and 15 years of Continuous Service; or (c) a
Participant’s retirement from active employment with the Company or an Affiliate
on and after the attainment of at least 30 years of Continuous Service.
Continuous Service shall be determined pursuant to Part A of the Pension Plan
for Employees of Cliffs Natural Resources Inc. (f/k/a Cleveland-Cliffs Inc) and
Its Associated Employers.”



--------------------------------------------------------------------------------

(4) Effective as of March 13, 2007, the last paragraph of Section 5.2(c) is
hereby amended by the deletion of such last paragraph and the substitution in
lieu thereof of a new last paragraph of Section 5.2(c) to read as follows:

“If the Exercise Price of a NQSO is paid by tendering Restricted Shares, then a
portion of the Shares received upon the exercise equal in number to the number
of tendered Restricted Shares will contain identical restrictions as the
Restricted Shares so tendered. Except as otherwise provided by law and in the
Committee’s sole discretion, required tax withholding may be paid only by cash
or through a same day sale transaction.”

(5) Effective as of March 13, 2007, the first sentence of Section 7.2 is hereby
amended by the deletion of such first sentence and the substitution in lieu
thereof of a new first sentence of Section 7.2 to read as follows:

“Stock Appreciation Rights may be granted in conjunction with, and at the same
time as, all or part of any Stock Option granted under this Plan and will be
subject to the following terms and conditions:”

(6) Effective as of March 13, 2007, Section 11.2(c) is hereby amended by the
deletion of such Section and the substitution in lieu thereof of a new
Section 11.2(c) to read as follows:

“(c) subject to the restrictions of Internal Revenue Code section 409A, any
other absence determined by the Committee in its discretion not to constitute a
break in service.”

(7) Effective as of August 11, 2008, Section 12.1 of the Plan is hereby amended
and restated to read, in its entirety, as follows:

“12.1 Change in Control Defined. The words “Change in Control” mean the
occurrence during the Term of any of the following events:

(a) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. However, if any one person, or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control. An increase in the percentage of stock owned by
any one person, or persons acting as a group, as a result of a transaction in
which the Company acquires its stock in exchange for property will be treated as
an acquisition of stock for purposes of this Section 12.1. This Section 12.1
applies only when there is a transfer of stock of the Company (or issuance of
stock of the Company) and stock in the Company remains outstanding after the
transaction.

(b) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company.

(c) A majority of members of the Board of Directors is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors prior to the date of the
appointment or election.

(d) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of this Section 12.1, any
acquisition of ownership of stock of the Company by any one person, or more than
one person acting as a group, pursuant to a Business Combination shall not
constitute a Change in Control. A “Business Combination” shall mean any business
transaction such as a reorganization, merger or consolidation involving the
Company, a sale or other disposition of all or substantially all of the assets
of the Company, or any other transaction involving the Company, if, in each
case, immediately following any such business transaction, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of stock of the Company immediately prior to such business transaction
beneficially own, directly or indirectly, more than 55% of the combined voting
power of the then outstanding shares of stock of the entity resulting from such
business transaction (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such business transaction, of the stock of the Company,
(B) no one person, or more than one person acting as a group (other than the
Company, such entity resulting from such business transaction, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such business transaction),
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of stock of the entity resulting from such
business transaction, and (C) at least a majority of the members of the board of
directors of the entity resulting from such business transaction were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board of Directors providing for such business transaction.

The “Incumbent Board” shall mean those individuals who, as of August 11, 2008,
constitute the Board of Directors; provided, however, that any individual
becoming a Director subsequent to August 11, 2008 whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for Director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors.

For purposes of this Section 12.1, other than the definition of “Business
Combination,” (i) persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, and
(ii) if a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.”

(8) Effective as of January 13, 2009 as to all grants after such date,
Section 16.3 “Withholding” is hereby deleted in its entirety and the following
new Section 16.3 will be substituted in lieu thereof to read as follows:

“16.3 Withholding. The Company shall withhold the minimum amount of taxes which
it determines it is required by law or required by the terms of this Plan to
withhold in connection with any recognition of income incident to this Plan
payable in cash or Shares to a Participant or beneficiary. In the event of a
taxable event occurring with regard to Shares on or after the date that the
Shares become nonforfeitable, the Company shall reduce the fewest number of such
Shares owed to the Participant or beneficiary for the Fair Market Value of such
Shares to equal (or exceed by not more than the Fair Market Value of a single
Share) the Participant’s or other person’s “Minimum Withholding Tax Liability”
resulting from such recognition of income. The Company shall pay cash equal to
such Fair Market Value to the appropriate taxing authority for purposes of
satisfying such withholding responsibility. If a distribution or other event
does not result in any withholding tax liability as a result of the
Participant’s

 

3



--------------------------------------------------------------------------------

election to be taxed at an earlier date or for any other reason, the Company
shall not reduce the Shares owed to the Participant or beneficiary. For purposes
of this Section 16.3, a person’s “Minimum Withholding Tax Liability” is the
product of: (a) the aggregate minimum applicable federal and applicable state
and local income withholding tax rates on the date of a recognition of income
incident to the Plan; and (b) the Fair Market Value of the Shares recognized as
income to the Participant or other person determined as of the date of
recognition of income, or other taxable amount under applicable statutes.”

(9) Except as amended by this First Amendment, the Plan shall remain in full
force and effect.

(10) Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Plan.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
11th day of January, 2011.

 

CLIFFS NATURAL RESOURCES INC. BY:  

/s/ James R. Michaud

    Vice President, Human Resources

 

4